In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00461-CR

MATTHEW NICHOLAS SLOAN,                   §   On Appeal from
Appellant
                                          §   Criminal District Court No. 2

                                          §   of Tarrant County (1424732D)

V.                                        §   April 22, 2021

                                          §   Memorandum Opinion by Justice Wallach

THE STATE OF TEXAS                        §   (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to reflect that

Appellant Matthew Nicholas Sloan pled not true to the motion to adjudicate, to

remove the erroneous reference to an open plea, and to recite that the trial court

found that Sloan violated the terms of his community supervision as set forth in
paragraph three of the State’s First Amended Second Petition to Proceed to

Adjudication. It is ordered that the judgment of the trial court is affirmed as modified.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Mike Wallach___________________
                                          Justice Mike Wallach